
	

113 HRES 742 IH: Expressing the sense of the House of Representatives that it is unconstitutional for the President of the United States to continue to provide deferred action for childhood arrivals in enforcement of the immigration laws.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 742
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Olson submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of Representatives that it is unconstitutional for the President
			 of the United States to continue to provide deferred action for childhood
			 arrivals in enforcement of the immigration laws.
	
	
		That it is the sense of the House of Representatives that it is unconstitutional for the President
			 of the United States to continue to provide deferred action for childhood
			 arrivals in enforcement of the immigration laws.
		
